PER CURIAM.
We affirm without comment the trial court’s summary denial of grounds one and two of appellant’s motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, but reverse and remand with directions as to ground three to either hold an evidentiary hearing or attach portions of the record that refute that claim. Simpson v. State, 100 So.3d 1258, 1259 (Fla. 4th DCA 2012); Stallworth v. State, 21 So.3d 84, 86 (Fla. 1st DCA 2009); Hall v. State, 855 So.2d 249, 250 (Fla. 3d DCA 2003).

Affirmed in Part; Reversed in Part and Remanded.

DAMOORGIAN, C.J., WARNER and CIKLIN, JJ., concur.